                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

FIRST INVESTORS NEVADA REALTY,          :    CIVIL ACTION
LLC, et al.,                            :    NO. 20-4134
                                        :
              Plaintiffs,               :
                                        :
       v.                               :
                                        :
EIS, INC., et al.,                      :
                                        :
              Defendants.               :


                            M E M O R A N D U M

EDUARDO C. ROBRENO, J.                            July 15, 2021


  I.        INTRODUCTION

       This is a breach of contract case involving a landlord-

tenant agreement. Following the Court’s denial of Defendants’

Motion to Dismiss, the Court ordered limited discovery and

supplemental briefing as to the issue of subject matter

jurisdiction. After supplemental briefing, the Court found that

diversity jurisdiction does not exist with respect to Defendants

EIS Buyer, LLC, (“Buyer”) and EIS Legacy, LLC (“Legacy”).

Plaintiffs have now filed a motion to reconsider that decision.

For the reasons explained below, Plaintiffs’ motion will be

denied.
  II.   BACKGROUND

     On October 16, 2020, Defendants filed a Motion to Dismiss

the Complaint. Among other issues, Defendants argued that Legacy

and Buyer should be dismissed because the Court lacked diversity

jurisdiction. Defendants claimed that Pennsylvania resident

Robert Baginski was a limited partner of EIS Acquisition

Holdings, LP (“Acquisition Holdings”), which is an upstream

member of Buyer and Legacy. Thus, Defendants argued that Buyer

and Legacy are Pennsylvania citizens as well, thereby destroying

diversity jurisdiction since Plaintiffs are both Pennsylvania

residents. The issue then became whether Baginski was in fact a

limited partner of Acquisition Holdings at the time the

Complaint was filed on August 21, 2020.

     On November 10, 2020, the Court denied Defendants’ Motion

to Dismiss and allowed for limited jurisdictional discovery. The

Court also ordered supplemental briefing. After supplemental

briefing, the Court found that diversity jurisdiction did not

exist with respect to Buyer and Legacy because of the following

section of the Delaware Revised Uniform Limited Partnership Act

(“DRULPA”):

     § 17-301. Admission of limited partners. . . .

     (b) After the formation of a limited partnership, a
     person is admitted as a limited partner of the limited
     partnership:




                                2
          (1) In the case of a person who is not an
          assignee of a partnership interest, including a
          person acquiring a partnership interest directly
          from the limited partnership and a person to be
          admitted as a limited partner of the limited
          partnership without acquiring a partnership
          interest in the limited partnership, at the time
          provided in and upon compliance with the
          partnership agreement or, if the partnership
          agreement does not so provide, upon the consent
          of all partners or as otherwise provided in the
          partnership agreement; . . .

     (d) A person may be admitted to a limited partnership
     as a limited partner of the limited partnership and
     may receive a partnership interest in the limited
     partnership without making a contribution or being
     obligated to make a contribution to the limited
     partnership. Unless otherwise provided in a
     partnership agreement, a person may be admitted to a
     limited partnership as a limited partner of the
     limited partnership without acquiring a partnership
     interest in the limited partnership.

Del. Code Ann. tit. 6, § 17-301 (2020) (emphases added).

     Accordingly, the Court found that the terms of the Limited

Partnership (“LP”) Agreement determine who is a limited partner.

The LP Agreement here specifically provides the following

definition of who will be considered a limited partner:

     “Limited Partners” means the Persons listed as Limited
     Partners on Exhibit 3.1 and any other Person that both
     acquires an Interest in the Partnership and is
     admitted to the Partnership as a Limited Partner, in
     each case so long as such Person continues to hold any
     Units and is not a Former Unit Holder.

Limited Partnership Agreement 9-10, ECF No. 25-1.

     Defendants argued that Robert Baginski was listed as a

limited partner on Exhibit 3.1 either on January 27, 2020, or



                                3
shortly thereafter, and was thus a limited partner well before

the Complaint was filed in August 2020. See Defs.’ Mem. re

Subject Matter Jurisdiction 10-11, ECF No. 25. Plaintiffs did

not dispute this fact, so the Court found that Baginski was a

limited partner of Acquisition Holdings before the Complaint was

filed and, consequently, that there was no subject matter

jurisdiction as to Buyer and Legacy.

     Plaintiffs subsequently filed the instant motion to

reconsider the Court’s decision, arguing that the LP Agreement

was heavily redacted and that the issue cannot be decided

without knowing whether other provisions hidden by redactions

address the issue as well.

  III. LEGAL STANDARD

     The Third Circuit treats motions for reconsideration as

functional equivalents to Rule 59 motions. Pitts v. United

States, No. CR 10-703, 2015 WL 9244285, at *4 (E.D. Pa. Dec. 17,

2015) (Robreno, J.) (quoting Venen v. Sweet, 758 F.2d 117, 122

(3d Cir. 1985)). Motions for reconsideration are designed to

“correct manifest errors of law or fact or to present newly

discovered evidence.” Lazaridis v. Wehmer, 591 F.3d 666, 669 (3d

Cir. 2010) (quoting Max’s Seafood Café v. Quinteros, 176 F.3d

669, 677 (3d Cir. 1999)). A motion for reconsideration may be

granted if the movant demonstrates one of the following

circumstances: “(1) an intervening change in controlling law;


                                4
(2) the availability of new evidence; or (2) the need to correct

clear error of law or prevent manifest injustice.” Id. (citing

N. River Ins. Co. v. CIGNA Reinsurance Co., 52 F.3d 1194, 1218

(3d Cir. 1995)).

     As the Third Circuit has not definitively circumscribed the

“manifest injustice” standard, courts should “‘look at the

matter on a case-by-case basis’ to determine whether a judgment

will work a manifest injustice.” Conway v. A.I. duPont Hosp. for

Child., No. 04-4862, 2009 WL 1492178, at *6 (E.D. Pa. May 26,

2009) (quoting United States v. Jarnigan, No. 08-CR-7, 2008 U.S.

Dist. LEXIS 60395, at *6-7 (E.D. Tenn. July 25, 2008)) (citing

Att’y Registration & Disciplinary Comm. of the Sup. Ct. (In re

Betts), 157 B.R. 631 (Bankr. N.D. Ill. 1993)). However, judges

in the Eastern District of Pennsylvania have held that a

manifest injustice occurs when there is an error in the trial

court that is “direct, obvious, and observable.” See, e.g., id.

at *7 (quoting Black’s Law Dictionary 982 (8th ed. 2004)).

     Because federal courts “have a strong interest in the

finality of judgments, motions for reconsideration should be

granted sparingly.” In re Asbestos Prods. Liab. Litig. (No. VI),

801 F. Supp. 2d 333, 334 (E.D. Pa. 2011) (Robreno, J.) (quoting

Cont’l Cas. Co. v. Diversified Indus., Inc., 884 F. Supp. 937,

943 (E.D. Pa. 1995)). “Courts often take a dim view of issues

raised for the first time in post-judgment motions.” Kiewit E.


                                5
Co. v. L&R Constr. Co., 44 F.3d 1194, 1204 (3d Cir. 1995). And

“a motion to reconsider may not raise new arguments that could

have (or should have) been made in support of or in opposition

to the original motion.” Pac. Emps. Ins. Co. v. Glob.

Reinsurance Corp. of Am., No. 09-6055, 2010 U.S. Dist. LEXIS

56758, at *12-13 (E.D. Pa. June 9, 2010) (quoting Helfrich v.

Lehigh Valley Hosp., No. 03-5793, 2005 WL 1715689, at *3 (E.D.

Pa. July 21, 2005)).

  IV.   DISCUSSION

     Plaintiffs argue that the Court committed a direct,

obvious, and observable error by relying on the redacted LP

Agreement, and that it would be a manifest injustice to dismiss

Buyer and Legacy when so much of the Agreement has been hidden.

Defendants completely redacted 73 pages of the 98-page

Agreement, and on the pages that were not completely redacted,

Defendants redacted all but a few sentences. Although Plaintiffs

argue that the entire Agreement should be unredacted, they take

particular issue with the majority of Section 3.1 being

redacted. The first (and only unredacted) sentence of Section

3.1 states as follows: “Partners. The Partners of the

Partnership will be listed on Exhibit 3.1, as from time to time

updated in accordance with this Agreement.” Pls.’ Mot. Recons.

7, ECF No. 30-1. Plaintiffs argue that by redacting the

remainder of Section 3.1, which appears to be three pages long,


                                6
Defendants are concealing, inter alia, “the procedure for the

admission of limited partners, whether the LP Agreement allows

the admission of partners prior to their partnership interests

vesting, and the timing of the admission of partners after they

have acquired a partnership interest.” Pls.’ Mot. Recons. 6.

     In support of their argument, Plaintiffs assert that the

following language in DRULPA requires the Court to consider the

entire LP Agreement when determining whether a person is a

limited partner: “Unless otherwise provided in a partnership

agreement, a person may be admitted to a limited partnership as

a limited partner of the limited partnership without acquiring a

partnership interest in the limited partnership.” Del. Code Ann.

tit. 6, § 17-301 (2020) (emphasis added). Plaintiffs allege that

the Court “could not determine if the LP Agreement had terms

that ‘otherwise provided’ for the admission of limited partners

because it has not seen the entire LP Agreement and cannot be

sure that there is not an alternative procedure for the

admission of limited partners.” Pls.’ Mot. Recons. 10.

     But the Court could, and did, determine that the LP

Agreement contained the following unredacted provision that

otherwise provided for who may be considered a limited partner:

     “Limited Partners” means the Persons listed as Limited
     Partners on Exhibit 3.1 and any other Person that both
     acquires an Interest in the Partnership and is
     admitted to the Partnership as a Limited Partner, in
     each case so long as such Person continues to hold any


                                7
     Units and is not a Former Unit Holder.

Limited Partnership Agreement 9-10, ECF No. 25-1. And Plaintiffs

do not cite to any authority that supports the proposition that

the phrase “partnership agreement” in DRULPA was intended to

mean the entire partnership agreement, as opposed to a redacted

version of the partnership agreement. Furthermore, even if

Section 3.1 does provide alternative procedures for the

admission of limited partners, it does not change the fact that

Section 3.1 explicitly provides that one possible mechanism for

becoming a limited partner is to be listed on Exhibit 3.1. See

Pls.’ Mot. Recons. 7 (“The Partners of the Partnership will be

listed on Exhibit 3.1, as from time to time updated in

accordance with this Agreement.”)

     In any case, “[a] litigant that fails in its first attempt

to persuade a court to adopt its position may not use a motion

for reconsideration either to attempt a new approach or correct

mistakes it made in its previous one.” PBI Performance Prods. V.

NorFab Corp., 514 F. Supp. 2d 732, 744 (E.D. Pa. 2007). In other

words, “[a] motion for reconsideration may not be used to give a

litigant a ‘second bite at the apple.’” Id. (quoting Bhatnagar

v. Surrendra Overseas Ltd., 52 F.3d 1220, 1231 (3d Cir. 1995)).

     For example, in LM General Insurance Co. v. Lebrun, Judge

Marston explained that a party’s failure to raise an issue of

which it was aware at the time of original briefing did not


                                8
warrant reconsideration of dismissal, even on “manifest

injustice” grounds:

          Next, as LM General rightly points out (see Doc.
     45 at p. 3), in moving for reconsideration, a litigant
     may not raise a new argument that it could have
     previously asserted but failed to do so. See, e.g.,
     PBI Performance Prods., Inc., 514 F. Supp. 2d at 744
     (“A litigant . . . may not use a motion for
     reconsideration either to attempt a new approach or to
     correct mistakes it made in its previous one. A motion
     for reconsideration should not be used as a means to
     argue new facts or issues that inexcusably were not
     presented to the court in the matter previously
     decided.” (quotation marks and citation omitted));
     Kennedy Indus., 2006 WL 1892685, at *1 (same); see
     also Digneo v. City of Philadelphia, Civil No. 07-
     2372, 2008 WL 11515930, at *1 n.1 (E.D. Pa. June 13,
     2008) (“[A] Motion for Reconsideration cannot be
     granted based on . . . newly raised arguments that
     could have previously been asserted”); accord United
     States v. Jasin, 292 F. Supp. 2d 670, 676 (E.D. Pa.
     2003) (“In order to show clear error or manifest
     injustice, the [moving party] must base its motion on
     arguments that were previously raised but were
     overlooked by the Court.” (emphasis added)).

          Here, in their motion for reconsideration, the
     LeBruns argue, for the very first time, that dismissal
     of the declaratory judgment claims “may result in an
     unfair and unjust deprivation of the rights of
     putative class members” because the LeBruns may “be
     unable to secure [class] certification” of the
     compensatory relief (i.e., breach of contract) claims,
     which are the only claims left. (Doc. No. 41-1 at p.
     3.) Even though the LeBruns could have made this very
     same argument in their initial opposition to LM
     General’s motion to dismiss, they declined to do so. .
     . . In raising a new argument in this final hour (and
     where that argument is not based on newly discovered
     evidence, but could have been raised all along), the
     LeBruns are essentially asking us to flout the motion
     for reconsideration standard. We will not do so.

          Finally, we note that although “[t]here is a
     dearth of case law within the Third Circuit discussing


                                9
      the standard to be applied when dealing with manifest
      injustice” (i.e., the standard for what constitutes a
      manifest injustice), it is “clear that the standard is
      a high one.” Conway v. A.I. DuPont Hosp. for Children,
      Civil Action No. 04-4862, 2009 WL 1492178, at *6-7
      (E.D. May 26, 2009) (citations omitted). Plaintiffs
      have failed to fulfill that high burden and have not
      shown that our ruling constitutes manifest injustice
      here.

No. 19-2144, 2020 WL 7640927, at *4 (E.D. Pa. Dec. 23, 2020)

(alterations in original) (footnotes omitted).

      Similarly here, although Plaintiffs pointed out in their

supplemental briefing that the LP Agreement was heavily

redacted, they failed to argue that the redaction materially

affected the ability to address Baginski’s limited partnership

interests, despite having received Defendants’ interrogatory

answer demonstrating that Defendants were going to rely on the

Unit Certificate and the LP Agreement to establish that Baginski

was a limited partner. 1 Furthermore, after receiving this

discovery and a copy of the redacted LP Agreement, Plaintiffs



1     Defendants’ interrogatory answer stated as follows:

      Of particular relevance to this matter, one of individuals
      holding limited partnership units in Acquisition Holdings is
      Robert Baginski, who is a domiciliary and citizen of
      Pennsylvania. Effective January [27], 2020, Mr. Baginski was a
      limited partner/member of Acquisition Holdings; was subject to
      the terms and restrictions of the Limited Partnership Agreement;
      was identified on Schedule 3.1, pursuant to its Limited
      Partnership Agreement, of Acquisition Holdings’ list of partners
      (or was listed on a schedule generated shortly thereafter) and,
      thus, defined as a partner under that Agreement . . . .

Defs.’ Resp. Opp’n Pls.’ Mot. Reconsideration 3, ECF No. 34 (alteration in
original).



                                     10
explicitly represented to the Court during a January 22

discovery conference that they had all facts necessary to

address the discrete issue of diversity jurisdiction. 2 Given

Plaintiffs’ failure in their supplemental briefing to persuade

the Court to adopt their position, they cannot use a motion for

reconsideration either to attempt a new approach or to correct

the mistake they made in their previous approach. See PBI

Performance Prods., Inc., 514 F. Supp. 2d at 744. Thus,

Plaintiffs’ Motion for Reconsideration will be denied.

    V. CONCLUSION

      As a result of the foregoing, Plaintiffs’ Motion for

Reconsideration will be denied. An appropriate order follows.




2     THE COURT: Do you have all the discovery that you need to address
      the issue of diversity?

      MR. BURDETT: It’s stipulated that it’s really down to this one
      individual and I am taking them at their word that they’ve
      provided us with all documents showing that that -- the
      individual’s purported interest in the upstream member. . . .

      THE COURT: Well, you either accept them or you don’t accept them.
      The question is, are you agreeing that those are the facts and
      let the cookie crumble then or are you contesting those facts and
      asking for discovery as to the question of diversity?

      MR. BURDETT: As to the question of diversity, we accept the
      stipulated facts.

Disc. Conference Tr. 13:3-8, 16:21-17:2.


                                     11
